Harvey, J.
(dissenting in part): I dissent from that portion of the opinion which holds that Cleo Johnson, for whose death this action was brought, was guilty of such contributory negligence as a matter of law that plaintiffs cannot recover. I think the question of his contributory negligence was for the jury.
I think it is well settled in this state that when a traveler upon a street or highway approaches a railroad crossing at which he has reason to believe a flagman will be stationed to give warning of an approaching train, he is entitled to rely upon that fact to some extent; that while the absence of the flagman under such circumstances will not excuse him for a failure to exercise due care for his own safety, yet in determining what constitutes due care under such circumstances consideration must be given to the absence of the flagman. In this state the leading case on that question is McClain v. Railway Co., 89 Kan. 24, 130 Pac. 646, the pertinent paragraphs of the syllabus of which read:
“Where gates have been erected and maintained by a railroad company where its road crosses a public street in a city, and which are to be lowered by a gateman when trains are passing over the street, the fact that such gates are up when a person approaches the crossing is some assurance to him that he can safely proceed to cross, and while it will not excuse him for a failure to exercise reasonable care for his safety, he is not required to exercise the same vigilance as he would be at a crossing where gates had not been erected and maintained.
“A traveler approached a railway crossing over a much traveled street in a populous city where gates had been built and maintained, and finding them open proceeded to cross the street without looking up the track, where a passenger train was approaching from the north at an excessive and unlawful *646rate of speed, and which he could have.seen if he had looked. After starting across the tracks a freight train came over the crossing from the other direction and caused him to stop between the two tracks in a space eight and one-half feet wide. After standing there about fifteen seconds he was struck by .the engine of the passenger train and killed. Whether he exercised due care for his own safety, in view of the conditions existing at the crossing and under the circumstances of the case, or was guilty of contributory negligence, is held to be a question of fact for the determination of a jury.” (Syl. ifff 3, 4.)
In the opinion it was said:
“Ordinarily if a traveler proceeds across a railroad track without taking the precaution to ascertain if there is a train in dangerous proximity he does so at his peril. The application of this rule is modified to some extent by the circumstance that gates have been erected and watchmen employed at crossings. In such case a traveler is not required to exercise the same viligence [vigilance] when he approaches a track as he would at crossings not so guarded. The railroad track itself is a warning of danger which a traveler cannot safely ignore, but when it is the custom of a railroad company to provide gates or flagmen and thus give warnings of danger that a train is about to pass, the absence of such warnings may lead a traveler to believe that he can safely proceed or that there will be time to cross before a train will pass. The fact that gates have been erected and are open when a traveler approaches a crossing will not justify him, of course, in closing his eyes and ears when passing over railroad tracks, but it is a circumstance to be weighed by the jury in determining whether at the time he was using the care that a reasonable and prudent man would and should exercise.” (p. 30.)
Decisions from other states and federal courts were cited. Note was taken of some state decisions to the contrary, and it was said (p. 32): -
“The authorities, however, are generally in accord with the decisions from which quotations have been made, and among them may be cited Williams v. Railroad Co., post, p. 35, 53 Pac. 834,” (and a long list of cases from other states).
In Williams v. Railroad Co., (59 Kan. 777, memorandum opinion only, 53 Pac. 834) 89 Kan. 35, where an order sustaining a demurrer to a petition was reversed, it was said (p. 36):
“While Williams was bound to use care and caution to avoid injury at the crossing, and while he might easily have taken a position between the two tracks where there would have been no danger of collision, there are some circumstances which cannot be overlooked in determining whether he exercised a degree of care such as a man of ordinary prudence would have exercised under similar circumstances. . . .
“The fact, if it be a fact, that no signals were given, that the gates were open, and no flagman or other employee on or about the train on the passing track, might tend to lull him into a feeling of security and cause him to assume'that there was no purpose of moving the cs«s on that track.”
*647In Jacobs v. Railway Co., 97 Kan. 247, 154 Pac. 1023, where an electric bell maintained at the crossing was not working when the driver of an automobile drove upon the track, the McClain case was cited with approval, but distinguished. The court said:
“Human intelligence guarded the crossing and operated the gate in' that case. ... An electric bell, . . . cannot be classed with a gate thrown across a street to prevent passing over railroad tracks; neither can it be elasséd with a flagman who stands in the street and stops those who desire to cross when there is danger.” (p. 250.)
(Compare Peterson v. Railway Co., 115 Kan. 751, 225 Pac. 116, where a different result was reached, one justice dissenting, being “unable to distinguish this case from Williams v. Electric Railroad Co., 102 Kan. 268, 170 Pac. 397,” a case which did not involve a wigwag, which was not working.)
In Weston v. Hines, 107 Kan. 625, 193 Pac. 340, although it was not cited, the principle involved in the McClain case was applied, where plaintiff understood the flagman to signal her to go ahead across the track. An instruction on that question, criticized by defendant, was quoted and the court said:
“Under this instruction the fact that the flagman signaled the plaintiff to go ahead did not relieve her wholly from the duty of looking out for herself, but did prevent her omission to take any specific precaution from constituting contributory negligence as a matter of law, the jury being left to determine whether in view of all the circumstances, including the giving of the signal by the flagman, she had exercised reasonable care. This view is in accordance with the weight of authority.
“ ‘It cannot be said as a matter of law that the plaintiff in such a case may rely solely upon the flagman'; neither can it be said, as a question of law, that his failure to look or listen is not contributory negligence. It is a question of fact, to be determined by the jury.’ (22 R. C. L. 1045.)” (p. 627.)
In Holland v. Railroad Co., 112 Kan. 609, 212 Pac. 90, the McClain case was cited with approval and the principle therein followed, although the facts were quite different.
In Bollinger v. Railway Co., 113 Kan. 124, 213 Pac. 644, plaintiff was injured in a collision of the car which she was driving and a train at a crossing in a city street where plaintiff had reason to believe there would be a flagman if a train were approaching. She did not see the train until she was within eight feet of the track, but when twenty-eight feet from the track, had she looked, she could have seen the train approaching. Defendant contended plaintiff’s contributory negligence barred her recovery. In the opinion the court said:
*648“The courts have in quite a few cases passed on the question of what effect, if any, the absence of a flagman at a crossing where he was known by plaintiff to be required to be would have upon the contributory negligence of the plaintiff. Some cases hold that a traveler who is familiar with the practice of a railroad company of having a flagman at a crossing when the trains are approaching is entitled to regard the absence of the flagman as an indication that it is safe for him to cross the track. (Dolph v. New York, N. H. & H. R. Co., 74 Conn. 538; Chicago & A. R. R. Co. v. Wright, 120 Ill. App. 218.) Other cases hold that while the traveler is not entitled to rely solely upon the absence of the customary flagman *as an indication of safety such absence will have some effect in relieving him from contributory negligence. (Railway Company v. Amos, 54 Ark. 159; Roberts v. Railroad, 69 N. H. 354; Berry v. Pennsylvania Railroad Co., 48 N. J. L. 141; Southern R. Co. v. Aldridge, 101 Va. 142.) In Montgomery v. Railroad, 181 Mo. 477, the absence of a flagman customarily at a crossing is spoken of as a potent factor in considering the conduct of a traveler in proceeding over the crossing. In Edwards v. Chicago & Alton Ry. Co., 94 Mo. App. 36, the court said the rule requiring a person about to cross a railroad to look and listen is modified when the crossing is one usually guarded by a flagman so as to allow a passenger to rely to some extent upon being warned if there is danger. Quite a few cases hold that whether a traveler is justified in relying upon the absence of a flagman as an indication of safety, and the extent to which he is so entitled to rely, is a question of fact for the jury. (P., C., C. & St. L. R. R. Co. v. Smith, 110 Ill. App. 154; Richmond v. Railway Co., 87 Mich. 374; Woehrie v. Minnesota Transfer Ry. Co., 82 Minn. 165; C., St. L. & P. R. R. Co. v. Hutchinson, 120 Ill. 587.)
“Taking all the circumstances of the case into consideration, including the fact that plaintiff had some reason to think a train was not coming when she did not see the flagman there, and her duties in relation to the situation, we cannot say as a matter 'of law that the plaintiff was guilty of contributory negligence which precludes her recovery. The question was properly left to the jury. (McClain v. Railway Co., 89 Kan. 24, 130 Pac. 646; Williams v. Railroad Co., 89 Kan. 35, 53 Pac. 834; Weston v. Hines, 107 Kan. 625, 193 Pac. 340.)” (p. 127.)
The case of Bollinger v. Railway Co., 114 Kan. 669, 220 Pac. 274, grew out of the same accident and the court again reviewed defendant’s contention that plaintiff was barred by contributory negligence as the driver of the car. Judgment for plaintiff was affirmed on authority of the earlier casé.
Without quoting from them, we note the fact that the principle involved in the McClain case was approved and applied in Polfer v. Chicago, G. W. Rld. Co., 130 Kan. 314, 286 Pac. 240; Kindig v. Atchison, T. & S. F. Rly. Co., 133 Kan. 459, 1 P. 2d 751; and Lane v. Atchison, T. & S. F. Rly. Co., 151 Kan. 113, 122 et seq., 98 P. 2d 403.
Each of the cases above cited was decided by a unanimous court. *649In each case it was held that the contributory negligence of the driver of the automobile which collided with the train was a question of fact for the jury and not one of law for the court.
Our McClain case is cited, with many others, as being in harmony with the text in 52 C. J. 502, in 22 R. C. L. 1042, and in 44 Am. Jur. 818.
Blackwell v. Railroad Co., 331 Mo. 34, 52 S. W. 2d 814, was an action for damages growing out of a collision at defendant’s crossing at Lawrence, Kan., where ordinarily a flagman was stationed and plaintiff’s evidence disclosed there was none and that there was no other warning of the approach of the train by a bell or whistle. Upon defendant’s appeal from a judgment for plaintiff it was argued plaintiff was guilty of contributory negligence as a matter of law. After stating the facts the court said:
“We do not agree with this contention. . . . While the absence of warning signals by bell or whistle or by a watchman at the crossing would not justify plaintiff in closing her eyes and ears, and giving no heed for her own safety, it is a circumstance to be considered by the jury along with other facts and circumstances in the case in determining whether or not plaintiff acted as an ordinarily prudent person would have acted under like circumstances. Numerous Kansas decisions so hold.” (p. 40.)
Citing and quoting from McClain v. Railway Co., supra; Bollinger v. Railway Co., supra, and citing Weston v. Hines, supra; Polfer v. Chicago, G. W. Rld. Co., supra; Torgeson v. Missouri-K.-T. Rld. Co., 124 Kan. 798, 262 Pac. 564; Peterson v. Railway Co., 115 Kan. 751, 225 Pac. 116, and their own case of Sing v. St. Louis-San Francisco Ry. Co. (Mo.), 30 S. W. 2d 37. See, also, Scott v. Mo. Pac. Railroad Co., 333 Mo. 374, 62 S. W. 2d 834.
The question discussed in the above cases was presented by the evidence in this case and argued in the briefs of counsel. There is no reason to ignore it. I think the question should be discussed in our opinion and that our own cases should be followed.
I find no mention of a bell in the testimony. A question propounded to one of the witnesses suggested that the train was being pulled by a Diesel engine equipped with a horn and a whistle, and I find no testimony on the question whether or not the horn was being blown as the train approached this crossing. All of the witnesses — perhaps half a dozen — who were in position to hear the train’s whistle, if one had sounded for this crossing, testified they did not hear it, or that they did not remember hearing it. There is testimony that as the train was coming into town it whistled for the *650crossing on Santa Fe street, but that crossing is about a quarter of a mile northeast of the Ninth street crossing Where the collision occurred. The whistle for that crossing was half a mile or more from the Ninth street crossing. No witness testified that the train whistled, or that the bell was rung, or the hom blown, for the Ninth street crossing.
I think it inaccurate to say that Cleo Johnson, driving the automobile, as he approached the intersection did nothing for his own safety. There is testimony quoted in the opinion to the effect that he was driving at a reasonable speed, fifteen miles per hour; that he had stopped at the stop sign on entering Ninth street — the only stop sign on his way — and that as he drove north on Ninth street he and the young man in the front seat with him were using a rag to wipe off the moisture which had condensed on the inside of the glass of the windshield and the front side windows so they could see. I think it reasonable to infer that, having done so, they looked to see if there was a flagman at the crossing and for anything else necessary for their safety. In fact, the driver is presumed to have done everything necessary for his own -safety except as to such acts as that presumption may have been overcome by evidence. (Fike v. Railway Co., 90 Kan. 409, 133 Pac. 871; Jones v. Railway Co., 91 Kan. 382, 137 Pac. 796; and see Scott v. Railway Co., 113 Kan. 477, 215 Pac. 280.) If it was his duty to look for a train when he was unable to see a flagman at the crossing it was as much his duty to look to the southwest as it was to look to the northeast. To the northeast there were many lights about the buildings and near the crossing, which the evidence tended to show would diffuse the headlight of the train, and there were noises from the three mills, which were being operated at full capacity,, and from switch engines in the yards, that would tend to drown the sound of the approaching train. Also there is evidence tending to show that the train, scheduled at an average speed of sixty miles per hour, and forty miles per hour in the yard limits, was slowing down to stop at the station, 1,420 feet southwest of the Ninth street crossing, and was not making much noise.
The sole ground on which the opinion finds contributory negligence of Cleo Johnson which defeats recovery in this case is the fact that it was possible, when he was twenty-two feet south of the main line, to see the approaching train if he had looked in that direction at that time. At his speed of fifteen miles per hour it took but one *651second for his car to travel that distance. Standing alone, that is insufficient under the authorities above cited upon which this court should reach the conclusion that he was guilty of negligence as a matter of-law. The triers of fact were not only authorized but were bound to consider all the facts bearing upon the contributory negligence of Cleo Johnson. This was an action for a money judgment. Plaintiffs were entitled to a trial by jury and should not be limited to a trial to this court on the facts. The question of his contributory negligence was a question of fact to be determined by the jury and the trial court.
Smith and Parker, JJ., join in the foregoing dissenting opinion.